                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President               )
 of the United States of America,                       )
                                                        )
                                                        )
               Plaintiff,                               )
                                                        )
 vs.                                                    ) Case No. 2:-20-cv-01785-BHL
                                                        )
                                                        )
 The Wisconsin Elections Commission, and its            )
 members, Ann S. Jacobs, Mark L. Thomsen,               )
 Marge Bostelman, Dean Knudson, Robert F.               )
 Spindell, Jr., in their official capacities, Scott     )
 McDonell in his official capacity as the Dane          )
 County Clerk, George L. Christenson in his             )
 official capacity as the Milwaukee County              )
 Clerk, Julietta Henry in her official capacity as      )
 the Milwaukee Election Director, Claire                )
 Woodall-Vogg in her official capacity as the           )
 Executive Director of the Milwaukee Election           )
 Commission, Mayor Tom Barrett, Jim                     )
 Owczarski, Mayor Satya Rhodes-Conway,                  )
 Maribeth Witzel-Behl, Mayor Cory Mason, Tara           )
 Coolidge, Mayor John Antaramian, Matt                  )
 Krauter, Mayor Eric Genrich, Kris Teske, in            )
 their official Capacities; Douglas J. La Follette,     )
 Wisconsin Secretary of State, in his official          )
 capacity, and Tony Evers, Governor of                  )
 Wisconsin, in his Official capacity.                   )
                                                        )
                                                        )
               Defendants.                              )

    PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE ONE
  CONSOLIDATED OVERSIZED RESPONSE MEMORANDUM OF UP TO
                FIFTY-SIX (56) PAGES IN LENGTH
       Plaintiff Donald J. Trump, by counsel, moves the Court for leave to file one

(1) oversized Response memorandum of not more than fifty-six (56) pages, and in

support, states as follows:



                                               1

        Case 2:20-cv-01785-BHL Filed 07/02/21 Page 1 of 4 Document 162
      1.     On March 31, 2021, Governor Tony Evers filed his motion and brief in

support of his Petition for attorneys’ fees and sanctions (Dkt. Nos. 144 and 145).

Governor Evers’ brief in support totals 30 pages.

      2.     On April 2, 2021, Cory Mason, Tara Coolidge, John Antaramian, Matt

Krauter, Eric Genrich, and Kris Teske (the “Green Bay, Kenosha and Racine

Defendants”) filed their motion and brief in support of their motion for an award of

fees (Dkt Nos. 152 and 153). The Green Bay, Kenosha and Racine Defendants’ brief

in support totals 17 pages.

      3.     On April 8, 2021, George L. Christenson and Julietta Henry (the

“Milwaukee County Defendants”) filed their motion and memorandum of law in

support of their motion for attorney fees (Dkt Nos. 155 and 156). The Milwaukee

County Defendants’ memorandum in support totals 9 pages.

      4.     The response of the Plaintiff and his counsel to the motions and briefs

in support of the three foregoing motions for attorney fees is currently due on July

12, 2021, and said time has not expired.

      5.     Given that the Green Bay, Kenosha and Racine Defendants, and the

Milwaukee County Defendants incorporated aspects of Governor Evers’ arguments

into their briefs and in order to streamline and simplify the pleadings before the

Court, Plaintiff proposes to file a single, consolidated response memorandum in

opposition to the three pending motions and briefs filed seeking attorney fees in this

matter. The three briefs which Plaintiff proposes to address in a single consolidated




                                           2

        Case 2:20-cv-01785-BHL Filed 07/02/21 Page 2 of 4 Document 162
response total 56 pages. Accordingly, Plaintiff is requesting the opportunity to file a

single, consolidated response brief totaling no more than 56 pages.

         6.    Pursuant to Civil L.R. 7(f), a memorandum in opposition may not

exceed 30 pages unless the Court has previously granted leave to file an oversized

memorandum.

         7.    In order for Plaintiff to file a single, consolidated memorandum in

response to all three attorneys fees motions filed by Governor Evers, the Green Bay,

Kenosha and Racine Defendants, and the Milwaukee County Defendants, Plaintiff

respectfully requests leave of court to file a single consolidated oversized

memorandum in opposition totaling no more than 56 pages.

         8.    Counsel for Plaintiff has conferred with counsel for Governor Evers,

the Green Bay, Kenosha and Racine Defendants, and the Milwaukee County

Defendants and is authorized to represent that there is no objection to Plaintiff’s

request to file an oversized memorandum in opposition totaling no more than 56

pages.

         WHEREFORE, Plaintiff, by counsel, respectfully moves the Court for an

order authorizing Plaintiff to file a single, consolidated, oversized memorandum in

opposition to the pending attorney fees motions of Governor Evers, the Green Bay,

Kenosha and Racine Defendants, and the Milwaukee County Defendants, and

totaling no more than 56 pages, and for all other just and proper relief.




                                            3

          Case 2:20-cv-01785-BHL Filed 07/02/21 Page 3 of 4 Document 162
                                Respectfully Submitted,

                                KROGER, GARDIS & REGAS, LLP


                                /s/ William Bock, III
                                William Bock III, Indiana Attorney No. 14777-49
                                James A. Knauer, Indiana Attorney No. 5436-49
                                Kevin D. Koons, Indiana Attorney No. 27915-49

                                ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                          CERTIFICATE OF SERVICE

      A copy of the foregoing document was served upon all parties’ counsel of
record via this Court’s CM/ECF service on this 2nd day of July, 2021.


                                      /s/ William Bock, III




                                         4

       Case 2:20-cv-01785-BHL Filed 07/02/21 Page 4 of 4 Document 162
